DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and arguments to the claims filed on February 8, 2022 have been received and entered. Claims 32. 38, 43, 45-47 have been amended, while claims 48-53 are newly added. Claims 1-31, 33, 39-72, 44 have been canceled. The objection to claims 37, 43, 46 and 47 are withdrawn in view of amendments to the claims. 
Claims 32, 34-38, 43, 45-52 and 53 are under consideration. 

Priority
This application is a continuation of application no 13/491,326, filed on 06/07/2012 that claims priority from US provisional application 61/494,635 filed on 06/08/2011.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 112-scope of enablement 
Claims 32, 34-38, 40-43, 45-46 and 47 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification fails to provide an enablement for the full scope of the claimed invention. In view of Applicant’s amendments to the claim limiting the scope of the claims to enabled scope, previous rejection of claim is hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Maintained & New-Claim Rejections - 35 USC § 103-in modified form 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 32, 34-38, 40-42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cressant et al (The Journal of Neuroscience, November 10, 2004, 24(45):10229 –10239, IDS) as evidenced by NCBI accession no U43573.1 (06/11/1996, pages 1-2).  (Molecular Therapy, 2009, 17, 403-405, IDS), Kaspar et al (US Patent application no 20120177605, 7/12/2012, EFD 02/26/2010), Ruzo et al (XVlll Annual Congress of the European Society of Gene and Cell Therapy: 1389, abstract Or 96, October 22-25, 2010, IDS)/ Zincarelli et al (Molecular Therapy, 2008, 16, 1073-1080, IDS).
Claim interpretation:  claim requires administration and expression is effective to alleviate neuropathology, astrocytes or neurodegeneration. The claims as such do not require an effect on alleviating any one of neuropathology, astrocytosis and neurodegeneration.
With respect to claims 32 and 38, 43, Cressant et al teach a method of treating mucopolysaccharidosis IIIB, said method comprising the step of administering a rAAV2 or AAV5 comprising nucleic acid encoding a-N-acetylglucosamidinase to a subject in need thereof, wherein mannitol is not administered prior to the administration of the rAAV. The sequence for h NaGlu was known in prior art that is evident from NCBI accession no that shows nucleotide 1 to 2232 of accession no is the coding sequence of hNaGlu that has 100% sequence identity to SEQ ID NO: 1. Specifically, Cressant teaches administering adeno-associated virus serotype 2 (AAV2) or 5 (AAV5) coding for NaGlu directly to the brain of the subject in need thereof via injection in the striatum showing expression of NaGlu in neuron intracellular organelles, including lysosomes (abstract). It is further disclosed that NaGlu delivery reversed GM2 and GM3 ganglioside overload (see figure 7). Cressant et al further teaches testing inflammatory pathology in untreated mouse that is reduced in which NaGlu is present at physiological or supraphysiological levels (see figure 8, page 10237, col. 2). It is further disclosed that method alleviates the neuropathology as compared to untreated subject (see fig. 7 and 10237, col. 1, last para. col. 2) (limitation of claim 34, 38).  Cressant differs from claimed invention by not explicitly disclosing intravenous injection of rAAV9 as gene therapy vector to deliver a- N- acetylglucosamidinase to treat MPS IIIB. 
Manfredsson teaches previous studies have shown that rAAV injections directly into brain result in robust but relatively local transduction. It is further disclosed that the local delivery methods are advantageous when attempting gene therapy for neurological disorders that result from neuropathology that is localized to a specific anatomical region or anatomical circuitry such as in the case of Parkinson’s disease. In contrast, treatment of neurological disorders that are due to single-gene defects would require transduction of large proportions of the brain or spinal cord, respectively. Manfredsson states widespread CNS transduction by intraparenchymal injections are not optimal (see page 403, col. 1, para. 2). Manfredsson cites Foust et al to disclose that peripheral intravascular (i.v.) administration of rAAV9 in a subject resulted in a widespread transduction of vector either the spinal cord or the brain. It is further disclosed that a significant portion of non-neuronal cells in the brain and the spinal cord are infected with rAAV (see page 403, col. 2 , para. 2). Manfredsson et al disclose while brain neurosurgery is relatively safe, systemic delivery across the BBB remains an even safer alternative to direct CNS injections (see page 405, col .1, para. 3). Manfredsson et al differ from claimed invention by not explicitly disclosing intravenous injection of 1x1013 vg/kg of rAAV9.
 Kaspar et al teach a method of delivering a polynucleotide across the BBB in CNS and peripheral nervous system, said method comprising systemically administering a rAAV9 with a genome including the polynucleotide of interest to a patient under the control of CMV enhancer and BGH polyA (see para. 47 and 82), wherein the rAAV9 genome is a single-stranded genome (see para. 16, 98 and example 3), wherein dosages of rAAV may range from about lxl011 vg/kg to lxl016 or more viral genomes per kilogram body weight in an adult (see para. 51). It is further disclosed that Kaspar teaches methods of transducing nerve or glial target cells with rAAV comprising the step of administering an intravenous effective dose to a human being in need thereof (see para. 52) (limitation of claim 32, 36 and 37). The combination of reference differs from claimed invention by not explicitly reporting peripheral effect of delivering AAV. 
Ruzo et al cure the deficiency by explicitly disclosing treating a subject having an inherited lysosomal storage disease caused by the deficiency of the enzyme by intravenously administering AAV9 encoding sulfamidase gene resulting in intralysosomal accumulation of the glycosaminoglycan (GAG) heparan sulfate. Ruzo discloses that intravenous administration of sulfamidase-expressing AAV9 vectors resulted in a widespread reversal of lysosomal accumulation in all brain regions, which was parallel to a reduction of neuroin-flammatory markers and an improvement of neuromotor alterations of MPSIIIA mice. Ruzo teaches testing the level of GAG in CNS as well as somatic tissue. Ruzo teaches intravenous AAV9 treatment also corrected GAG accumulation in all somatic tissues. It is further disclosed that treatment mediated normalization of GAG storage in all brain areas, concomitant with a complete reversal of the lysosomal accumulation in neurons, astrocytes and microglia, and the absence of neuroinflammatory process (abstract). Likewise, Zincarelli et al. The art teaches intravenous injection of AAV9 and tested the expression in all the somatic tissues including heart and liver (page 1077, col. 1, para. 2 and figure 5). It is further disclosed that among all the serotype AAV 9-injected animals displayed the most intense expression with strong localization of luciferase expression to the upper abdomen. It is further disclosed that AAV9 having a more general distribution of expression throughout the body (Figure 3c and figure 4).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of gene delivery of a-N-acetylglucosamidinase in CNS of  a subject in need thereof  as disclosed by Cressant by incorporating said NaGlu in lxl011 vg/kg to lxl016 vg/kg of ssAAV9 as disclosed by Kaspar, Ruzo/ Zincarelli in order to more efficiently deliver transgene at the target tissue of CNS and peripheral nervous system of said subject in need thereof, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as prior art recognized that ssAAV9 vectors are more efficient with improved and persistent transgene expression in CNS and peripheral nervous system (supra). Additionally, it would have been further obvious for one ordinary skill in the art to use AAV of serotype 9 as prior art recognized rAAV9 being only viral vector that crosses BBB and widespread express transgene throughout CNS  (supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully teach delivering gene of interest in CNS across BBB and peripheral nervous system without the use of BBB permeability agent such as mannitol by systemically administering conventional  rAAV9, while  Kaspar and Ruzo that  provided advantage of using rAAV9  vector (supra).Therefore,  one of ordinary skill in the art would have combined the teaching of Cressant, Manfredsson to more efficiently deliver gene of interest as disclosed by Kaspar and Ruzo using the ssAAV9 vector. Absent evidence of unexpected superior results, the resulting effect of administering AAV encoding gene of interest on CNS and peripheral nervous system would be implicit because Kaspar explicitly reported that use of systemic delivering AAV9 across the blood brain barrier to the central and peripheral nervous system (see Kaspar para. 17) and somatic tissue (see Zincarelli Figure 3c and figure 4). Therefore, one of ordinary skill in the art would have combined the teaching of Cressant, Manfredsson to more efficiently deliver gene of interest as disclosed by Kaspar using the AAV9 vector.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence ofevidence to the contrary. 

Claims 32, 48 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over as evidenced by Cressant et al (The Journal of Neuroscience, November 10, 2004, 24(45):10229 –10239, IDS) as evidenced by NCBI accession no U43573.1 (06/11/1996, pages 1-2).  (Molecular Therapy, 2009, 17, 403-405, IDS), Kaspar et al (US Patent application no 20120177605, 7/12/2012, EFD 02/26/2010), Ruzo et al (XVlll Annual Congress of the European Society of Gene and Cell Therapy: 1389, abstract Or 96, October 22-25, 2010, IDS)/ Zincarelli et al (Molecular Therapy, 2008, 16, 1073-1080, IDS), and further in view of Fu et al (Molecular Therapy, 854, Volume 11, Supplement 1, May 2005, S332)/Fu et al (hereafter 2. Gene Therapy (2007) 14, 1065–1077, IDS). 
The teaching of Cressant, Manfredsson, Kaspar, Zincarelli and Ruzo have been discussed above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing AAV9 further comprises a mouse U1a promoter.
Fu et al teach intravenously injecting self-complementary AAV vectors (1x1011 particles) expressing green fluorescent protein (GFP) from either the human cytomegalovirus (CMV) promoter, or a murine small nuclear RNA promoter (U1a), into adult mice. The results show that U1a promoter functioned efficiently in hepatocytes in liver and tubule cells in kidney (somatic cells) and neuron following intravenous injection. Fu emphasize use of serotypes containing optimal promoters will afford the broadest vector expression for the treatment of conditions such as lysosomal storage diseases with widespread somatic and CNS pathology. (abstract). Likewise, Fu et al (2) teach intravenous injection of AAV comprising a nucleic acid encoding NaGlu operably linked to CMV immediate early promoter and poly signal (see page 1073, col. 2, para3) to a subject in need thereof to treat MPSIIIB (abstract).  
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of gene delivery of a gene of interest in CNS of  a subject in need thereof  as disclosed by Cressant and Kaspar  by substituting the promoter  with  U1a promoter as disclosed by Fu, in order to more efficiently deliver transgene at the target tissue of CNS and somatic tissue of said subject in need thereof, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as prior art recognized that U1a promoter efficiently express transgene in both CNS and somatic cells (see above). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully teach use of U1a promoter to express transgene in somatic tissue as well as CNS. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
 Applicants disagree with the rejection prima facie case of obviousness has not been satisfied in the present case because the Office has not established that the prior art references in combination teach or suggest all the claim limitations. Specifically, the Office has not demonstrated that the references teach or suggest: (i) intravenously administering about 1x1011 vg/kg to about 1x1016 vg/kg of a recombinant AAV9 comprising a single-stranded genome expressing an a-N-acetylglucosaminidase (NAGLU) polynucleotide, wherein the NAGLU polynucleotide sequence is set forth in SEQ ID NO: 1; and (ii) expressing the encoded NAGLU polypeptide in neurons and glia cells of the central nervous system. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, claim 32 is broad and recite a single method step of intravenously administering to the patient an effective amount of at least about 1x1013 vc/kg of an rAAV9 comprising a single-stranded genome expressing an a-N- acetylglucosaminidase (NAGLU) polynucleotide comprising the polynucleotide sequence of SEQ ID NO: 1, wherein mannitol is not administered to the patient prior to administering the rAAV9. 
In the instant case, Cressant as evidenced by accession no. teach a method of treating mucopolysaccharidosis IIIB, said method comprising the step of directly administering a rAAV2 or AAV5 comprising nucleic acid encoding a-N-acetylglucosamidinase showing expression of NaGlu in neuron intracellular organelles (see figure 5), including lysosomes that reversesGM2 and GM3 ganglioside overload thereby alleviating neuropathology (see figure 7) and reduce MPSIIIA lesion in CNS (see figure 8). In fact, newly cited reference of Fu (2) also teaches delivery of rAAV3 encoding NaGlu. As previously indicated, Manfredsson provide explicit motivation to deliver ssAAV9 via intravenous route as a safer alternative to direct injection of other vectors into CNS that requires neurosurgery [such as one disclosed in Cressant]. Manfredsson further teaches advantages of intravenous injection over local delivery of AAV. Kaspar and Manfredsson both provide motivation to one of ordinary skill in art seeking to express NaGlu in CNS and somatic tissue to use rAAV9 vector. Kaspar teaches a method of delivering a ss AAV 9 encoding gene of interest across the BBB in CNS and peripheral nervous system, without pretreatment of mannitol. It should be noted that the ultimate goal of using mannitol in prior art is to facilitate AAV delivery via intravenous injection as in Fu (2), however, as indicated in prior art summarized by the references of Manfredsson, Kaspar all of cited reference teach intravenous injection of rAAV9 crosses BBB without the need of pre-treatment with mannitol or requirement to perform neurosurgery for direct delivery of AAV9 into CNS and peripheral nervous system. Further, Ruzo et al provide reasonable expectation of success in intravenously administering ssAAV9 vectors resulting in a widespread expression of transgene and also corrected GAG accumulation in all somatic tissues, it is applicable to the rejection. Further, obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).
In response to applicant’s argument that prior art fails to teach the dose of 1 X 1013 vg/kg of rAAV9, it is noted that Kaspar teaches AAV vectors to be administered in humans may preferably range from 1013 to 1016 vg meeting the limitation of the claims. There is no requirement for Kaspar to teach that which is clearly taught by Cressant  in view of Ruzo. One of ordinary skill in the art knowing the expected outcome of the claimed method would optimize the dose of the AAV9 depending upon the age and disease condition of the human subject. Additionally, it was routine in art that the clinical dose of AAV vector in human could be calculated by extrapolating the dose in small animal to human subject that ranges from at least 1013 o 1014 vp /per human patient (see page 2446, col. 1, para, see Grimm et al (Human Gene therapy, 1999, 2445-2450, cited as evidence without relying on the rejection.). Applicant has not provided any unexpected or superior effect that could solely attributed to high dose of AAV9.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

New-Claim Rejections - 35 USC § 112-necessiated by amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43 and 47 recite the limitation "wherein the glycosaminoglycan (GAG) content in the CNS" in the line 2.  There is insufficient antecedent basis for this limitation in the base claim. In the instant case, base claim to do not require presence or recitation of glycosaminoglycan (GAG) content. The specification teaches lack of NAGLU activity disrupts the stepwise degradation of a class of biologically important glycosaminoglycan (GAG) in MPSIIIB patient, leads to the accumulation of heparan sulfate oligosaccharides in lysosomes in cells of most tissues. Claims 32 and 45 do not recite presence and/or absence of GAG in CNS or somatic tissue. Therefore, wherein the glycosaminoglycan (GAG) content in the CNS lacks antecedent basis. Appropriate correction is required.
New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38, 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 38 and 46 recite a limitation that is inherent to the method of treatment method set forth in base claims. The recitation of wherein the neuropathology, astrocytosis and/or neurodegeneration incident to mucopolysaccharidosis I1B (MPS I1B) in the patient are ameliorated when compared to an untreated patient. It is emphasized that treating a patient inherently means it is normalized over untreated patient in order to determine the treatment efficiency. The specification (see figure 5A) and prior art (Fu et al 2007, art of record) teaches treatment of a disease including MPSIIIB in a patient is implied to be normalized over untreated patient in order to determine the efficacy of the treatment (AAV-9- -hNaGlu ). Therefore, wherein clause set forth in claims 38 and 46 do not further limit the method of treating MPSIIIA as set forth in base claims 32 and 45 respectively.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending. 
Claim 45, 50-51 and 53 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tubert et al (USPGPUB 20130158104, dated 06/20/2013), Grimm et al (Human Gene therapy, 1999, 2445-2450) teaches that the clinical dose of AAV vector in human could be calculated by extrapolating the dose in small animal to human subject that ranges from at least 1013 o 1014 vp /per human patient (see page 2446, col. 1, para.).
Barkats et al (US Patent application no 20100240739, dated 9/23/2010, 10/3/2008) teaches systemic injection of rAAV, for delivering genes to cells of the central nervous system in mammals, such as brain neurons or glial cells, and in particular to motor neurons or glial cells of the spinal cord, wherein rAAV is AAV9 (see abstract, para. 92).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632